          Case 3:20-cv-01723-HZ              Document 16   Filed 07/12/21     Page 1 of 2




Thomas Freedman (OSB No. 080697) thomas@prllaw.com
Pearl Law LLC
333 SW Taylor Street, Suite 300
Portland, OR 97204
(503) 295-6296
Counsel for Plaintiff

                                 UNITED STATES DISTRICT COURT

                         DISTRICT OF OREGON – PORTLAND DIVISION




AUBREY CLARK JR.,

                                            Plaintiff,           Case No. 3:20-cv-1723

                             -against-                           UNOPPOSED MOTION TO
                                                                 WITHDRAW AS ATTORNEY
CITY OF ST. HELENS; OFFICER ANTHONY J.                           OF RECORD AND OPPOSED
BOSWELL; SERGEANT EVIN V. EUSTICE;                               MOTION TO EXTEND
OFFICER DYLAN J. GASTON; SERGEANT JOSE H.                        PRETRIAL DEADLINES
CASTIJELLA, III; JOHN DOE 1 (Columbia County
District Attorney); JOHN DOE 2 (Columbia County
Deputy District Attorney); and JANE DOE 1 (Victim’s
Advocate, Columbia County DA’s Office),

                                            Defendants.


        Pursuant to Local Rule 83-11(a), DR 2-110(C)(1)(d) and(C)(6), and ORPC 1.16(b)(1),

(b)(2), (b)(5) and (b)(7), Thomas Freedman, attorney for plaintiff herein, moves the court for an

order allowing his withdrawal as attorney of record in the above-entitled matter. Plaintiff’s

contact information will be provided to the Court and the parties separately. This motion is not

made for the purposes of harassment or delay.

        Defense counsel has indicated that defendants do not oppose undersigned counsel

withdrawing from this case. No new attorney is being substituted at this time. Trial is




Thomas Freedman, OSB 080697                                                                   Page 1 of 2
333 SW Taylor, Suite 300, Portland, OR 97204                                Unopposed Motion to Withdraw
Voice: (503) 295-6296 | Email: thomas@prllaw.com                                    as Attorney of Record
          Case 3:20-cv-01723-HZ              Document 16     Filed 07/12/21     Page 2 of 2




currently scheduled for March 1, 2022. Current counsel intends to fully cooperate with any

new counsel to ease any transition of the case.

         In order to protect plaintiff’s rights, undersigned counsel also moves for a 60-day

extension of all pretrial deadlines. Defendants oppose any further extension of the pretrial

deadlines.

         If the Court requires more information, undersigned counsel will file a supplemental

declaration under seal.

Dated:     July 12, 2021                           Respectfully submitted,


                                                   By: ___________________________________
                                                         Thomas Freedman (OSB No. 080697)
                                                         Pearl Law LLC
                                                         333 SW Taylor St Suite 300
                                                         Portland, OR 97204
                                                         Counsel for Plaintiff




Thomas Freedman, OSB 080697                                                                     Page 2 of 2
333 SW Taylor, Suite 300, Portland, OR 97204                                  Unopposed Motion to Withdraw
Voice: (503) 295-6296 | Email: thomas@prllaw.com                                      as Attorney of Record
